Citation Nr: 9934132	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-03 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from April 1971 to March 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Medical & Regional Office (M&ROC).  In May 1997, 
the M&ROC determined that new and material evidence had not 
been submitted to reopen the claim of entitlement to service 
connection for PTSD.  

The Board notes the report of a VA mental disorders 
examination conducted in May 1998 included a finding that the 
veteran had bipolar disorder which had been aggravated by 
active duty.  Recently, in the case of Brannon v. West, 12 
Vet. App. 32 (1998), the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") reiterated laws 
and regulations providing that, "A specific claim in the form 
prescribed by the Secretary . . . must be filed in order for 
benefits to be paid or furnished to any individual under the 
laws administered by the Secretary."  Specifically, the Court 
cited 38 C.F.R. § 3.155(a) (1999), setting out that "Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs . . . may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought."  Brannon v. West, 12 Vet. App. at 35.  The 
Court further held that "before a VARO or the BVA can 
adjudicate an original claim for benefits, the claimant must 
submit a written document identifying the benefit and 
expressing some intent to seek it....While the Board must 
interpret the appellant's submissions broadly, the Board is 
not required to conjure up issues that were not raised by the 
appellant."  Id.  In this case, the veteran has not claimed 
entitlement to service connection for any other disability.  



FINDINGS OF FACT

1.  The M&ROC affirmed the denial of service connection for 
PTSD when it issued its final, unappealed February 1995 
rating decision.

2.  Evidence received since the February 1995 rating decision 
bears directly and substantially upon the issue, and by 
itself or in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fully decide the merits of the claim.  

3.  The claim of entitlement to service connection for PTSD 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

4.  The preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  


CONCLUSIONS OF LAW

1.  Evidence received since the February 1995 determination 
wherein the M&ROC affirmed the denial of service connection 
for PTSD is new and material, and the veteran's claim for 
that benefit has been reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(1999).  

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).  

3.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence, which was of record at the time of the February 
1995 decision wherein the M&ROC denied service connection for 
PTSD, is set out below.  

Review of the service medical records shows the veteran 
reported on the Report of Medical History portion of the 
February 1971 entrance examination that he had experienced 
depression or excessive worry in the past.  No mental 
disorders were noted.  An assessment of anxiety reaction was 
made in October 1974.  No pertinent abnormalities were noted 
on the report of the separation examination conducted in 
March 1975.  

Review of the service personnel records demonstrates that the 
veteran was in receipt of the Vietnam Service Medal.  He 
received specialized training in fire fighting.  He did not 
receive any awards or decorations indicative of participation 
in combat.  His primary specialty was reported as 
quartermaster.  He received an early separation for the 
purpose of commencing or resuming higher education or 
trade/vocational school.  

The veteran was hospitalized at a VA facility from September 
to October 1986 for alcohol dependence.  

VA outpatient treatment records have been associated with the 
claims file.  In September 1988, a diagnosis of PTSD and 
depression was made.  No stressors were stressors were 
reported.  On a social work assessment dated in October 1988, 
it was noted the veteran might have PTSD issues.  He reported 
he had been injured when his ship burned in Vietnam.  A 
separate treatment record dated in October 1988 included a 
diagnosis of rule out PTSD.  

A treatment record from a Vet Center dated in December 1988 
included the notation that the veteran was seeking counseling 
for anxiety and depression.  He reported he was involved in a 
fire aboard his ship while stationed off the coast of 
Vietnam.  He was referred to outpatient psychiatry.  

The M&ROC initially denied the claim of entitlement to 
service connection in January 1989.  It was noted there was 
no evidence of stressors or a diagnosis of PTSD.  

The veteran was hospitalized at a VA facility from September 
1988 to October 1988.  The Axis I diagnosis was alcohol 
dependence.  

Correspondence dated in May 1994 from a private hospital 
indicates that treatment records for the veteran had been 
destroyed as it had been more than 10 years since he was at 
the facility.  

In February 1995, the M&ROC again denied, in pertinent part, 
service connection for PTSD.  The claim was denied as there 
was no evidence of record of a confirmed stressor.  The 
veteran was informed of the rating decision the same month.  
He did not appeal the denial of service connection for PTSD 
which became final in February 1996.  

The evidence added to the record subsequent to the February 
1995 rating decision wherein the M&ROC affirmed the denial of 
service connection for PTSD is set out below.  

The veteran submitted a statement in August 1995.  He 
reported experiencing several stressful incidents during 
active duty.  He reported that the ship he was stationed on, 
United States Ship (USS) Enhance, caught fire off the coast 
of North Vietnam on March 17, 1973.  He assisted in fighting 
the fire.  A few close friends were injured during the fire.  
His ship was rescued by the USS Safeguard and towed to the 
Philippines where it was rebuilt.  He reported that 
subsequent to the fire on the USS Enhance, he was assigned to 
the USS Camden where he experienced racial tension.  He also 
reported there was a drug-based war on the ship.  Some 
sailors on board the ship allegedly kept guns in their 
lockers and threatened to kill people.  The veteran described 
another stressful incident, which occurred while he was on 
liberty.  He witnessed a boy being chased through a crowd and 
was possibly shot by police.  He reported his ship was 
shadowed by a Soviet submarine.  He wrote that he witnessed a 
friend named Phaup being injured when a wire rope parted.  
The last stressor he reported was being stationed on the 
bridge of his ship in 1974 when he witnessed a navy jet crash 
after taking off from the USS Constellation.  The veteran 
wrote he had registered the incident in his ship's log.  His 
commanding officer subsequently attempted to have the veteran 
remove the entry from the logbook.  

In August 1996, the U. S. Army and Joint Services 
Environmental Support Group (ESG) responded to the M&ROC's 
request for verification of the veteran's claimed in-service 
stressors.  ESG was able to confirm that the USS Enhance 
caught fire on March 17, 1973.  The USS Enhance was assisted 
in fighting the fire by the USS Illusive and the USS 
Safeguard.  After the fire, the USS Enhance was towed to the 
Philippines for repair.  ESG was able to confirm that on 
November 29, 1974, two men were injured on the USS Camden but 
the names of the injured men were not reported.  ESG was 
unable to confirm that an airplane crashed after taking off 
from the USS Constellation between October and December 1974.  
ESG was unable to verify any racial incidents or illegal drug 
activity that had occurred on the USS Camden while the 
veteran was stationed on board.  

VA outpatient treatment records have been associated with the 
claims files subsequent to the February 1995 rating decision.  
The records show treatment primarily for alcohol dependence.  
An undated treatment record included a diagnosis of rule out 
PTSD.  PTSD was included as an impression in March 1998.  The 
reported stressor was a fire aboard a minesweeper.  An 
impression of PTSD was made in April 1998.  No stressors were 
reported.  A questionable diagnosis of PTSD was made in April 
1999.  No stressors were reported. 

The report of a December 1997 VA PTSD examination is of 
record.  The veteran described boot camp as very traumatic.  
He reported that while assigned to a minesweeper off the 
coast of Vietnam, the ship caught fire.  Psychological 
testing was conducted.  It was noted that the Minnesota 
Multiphasic Personality Inventory profile (MMPI) and the PTSD 
scale on the MMPI were not supportive of a diagnosis of PTSD.  
The Mississippi scale was reported to be only mildly 
indicative of PTSD.  It was the examiner's opinion that given 
the veteran's history, his rather ill-defined stressors, his 
behavioral presentation and test results the major diagnosis 
was antisocial personality disorder.  During the interview 
the veteran stated "I do better in pressure situations 
now," which the examiner noted was quite unlike someone who 
had PTSD.  The diagnoses included alcohol dependency by 
history marijuana dependency by history and antisocial 
personality disorder.

A second VA PTSD examination was conducted in December 1997.  
It was noted the veteran was in a bad fire situation in 
Vietnam.  The wood boat he was on was completely destroyed 
when it burned to the waterline.  Another stressor noted was 
drugs and racial problems present on the second ship the 
veteran was assigned to.  The Axis I diagnosis was mild PTSD 
with some anxiety on somewhat of a routine basis with 
increased problems during March, which was the time the fire 
occurred.  The examiner indicated his diagnosis was based on 
the anniversary reaction the veteran reported.  The examiner 
noted the records from G. H. should be obtained to see if 
they more clearly documented the cycling phenomenon.  It was 
also the examiner's opinion the veteran experienced a 
traumatic event that could be called a precursor for a PTSD 
diagnosis.  

A January 1998 letter from G. H. who is a Veteran Outreach 
Counselor has been associated with the claims file.  The 
counselor noted the veteran's history since military service 
had been plagued with constant anxiety, relationship 
difficulty and authority figure problems as well as anger, 
isolation, intrusive thoughts and sleep disorder.  The 
Mississippi Scale for Combat-Related PTSD was administered 
with a score of 121.  It was the counselor's opinion the 
veteran's military trauma history, his present state, and his 
test scores all led to a diagnosis of chronic severe PTSD 
with definite industrial impairment.  In a second letter from 
G. H. dated in March 1998, the counselor reported the 
veteran's military stressors and in particular the fire on 
board the USS Enhance, which came near to sinking in the Gulf 
of Tonkin, were directly related to his PTSD that was noted 
to have developed since the veteran's release from active 
duty.  The counselor reported that no traumas were noted 
during the veteran's childhood or since his military career.  

The transcript of a March 1998 M&ROC hearing is of record.  
The veteran testified that he was assigned to a wooden hulled 
minesweeper USS Enhance that was operating off the coast of 
North Vietnam when it caught fire.  It was several hours 
before help arrived from other ships.  He testified as to 
post-service treatment he had received for mental disorders.  
He testified that he was first treated for PTSD by G. H. in 
1994 or 1995.  The veteran testified that he has held 
numerous jobs since his discharge.  He testified that he was 
not taking any medication because it scared him.  The veteran 
testified that he had not received treatment from any VA 
facility for PTSD.  

A VA PTSD examination, which was conducted by a board of 
three psychiatrists in May 1998, has been associated with the 
claims file.  In-service stressors noted were a fire on board 
the USS Enhance in 1973 and racial tension and drug use 
aboard the USS Camden.  The veteran observed a friend injured 
while working on the deck of a ship.  It was also noted the 
veteran observed a plane crash into the water.  He was 
requested to change a deck log entry he made regarding the 
crash but he refused and was shunned by other crewmembers 
thereafter.  The examiners noted the incident involving the 
fire on board the USS Enhance had been verified but none of 
the other stressors were.  The veteran's service personnel 
records were reviewed.  The examiners noted that the veteran 
was recommended for retention and promotion for his work done 
from February 1973 to October 1973 on board the USS Enhance.  
While serving on the USS Camden the service medical records 
showed the veteran's attitude toward the navy was interfering 
with his effectiveness.  The veteran showed the examiners he 
had attended a racial relations course which they found 
tended to corroborate the veteran's story of racial tension 
on the USS Camden.  The veteran informed the examiners of 
conduct problems as a youth including multiple fights, 
challenging authority and alcohol use.  He was married once 
and had numerous relationships with women, which usually 
lasted about three months.  He had 30-to-40 jobs after active 
duty.  

Based on a review of the evidence in the claims folder and a 
mental status examination, the psychiatrists concluded that 
the veteran does not have PTSD.  
The psychiatrists concluded that the veteran does not have 
intrusive thoughts, flashbacks, avoidance problems, anger 
problems, or a startle reaction.  Rather, the psychiatrist's 
noted that the veteran is gregarious and outgoing, and that 
he is looking for stimulation rather than avoiding it.  The 
psychiatrists attributed the veteran's poor work history and 
interpersonal history to character problems, substance abuse 
and mania.  They determined that the character problems were 
antisocial in nature.  They also determined that as an 
adolescent the veteran had a conduct disorder with fighting, 
challenging authority and alcohol use.  They stated that as 
an adult the veteran continued his drug use, had multiple 
sexual relationships, became bored easily and was unable to 
sustain work.  The psychiatrists opined that the proper 
diagnosis is bipolar illness characterized by rapid speech, 
hypersocial nature and tangential to circumstantial speech, 
which started as an adolescent and continued into adulthood.  
The psychiatrists also opined that the stressful events 
experienced during active service worsened this pre-service 
bipolar illness.  The Axis I diagnosis was bipolar manic and 
polysubstance dependence in remission.  The Axis II diagnosis 
was antisocial traits.  


Criteria

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the 
M&ROC last reviewed this case, the Board finds no prejudice 
to the veteran in proceeding with this case at this time.  
See Bernard v. Brown,  4 Vet. App. 384 (1993).

The award of service connection for PTSD, therefore, requires 
the presence of three elements:  (1) medical evidence 
diagnosing the condition; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and, 
(3) medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

The Court has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with regard to reopening disallowed claims and 
revising prior final determinations.  Jones v. Brown, 7 Vet. 
App. 134 (1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Hodge v. West, 155 F.3d 1356 (1998).


In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209, 218-19 (1999); Winters v. 
West, 12 Vet. App. 203, 206 (1999).  First, the Board must 
determine whether the evidence presented or secured since the 
prior final denial of the claim is "new and material."  
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well groundedness.  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins, 12 Vet. 
App. 209, 218-219 (1999) and Winters v. West, 12 Vet. App. 
203, 206 (1999).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
PTSD.  

The veteran seeks to reopen his claim for service connection 
for PTSD which the M&ROC last denied in February 1995.  
Review of the M&ROC's findings in the February 1995 decision 
discloses that PTSD was denied because the veteran's in-
service stressors had not been verified.  

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.  Evidence received subsequent to the 
February 1995 rating decision, which denied the claim 
includes a letter from ESG.  This evidence verifies that the 
veteran's ship, the USS Enhance, caught fire off the coast of 
Vietnam on March 17, 1973, and had to be taken to the 
Philippines for repairs.  

On the basis of the above, the Board finds new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD as there is now of 
record verification of an in-service stressor.  The evidence 
submitted bears directly and substantially upon the issue of 
entitlement to service connection for PTSD, and by itself or 
in connection with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.  

Whether the claim of entitlement to 
service connection for PTSD is well 
grounded.

The Board finds the reopened claim of entitlement to service 
connection for PTSD is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107.  That is, the Board finds that the 
veteran has presented a claim that is plausible.  

Included in the claims files are clinical diagnoses of PTSD 
by competent medical professionals who have diagnosed the 
disorder based, at least in part, on an in-service stressor 
reported by the veteran and verified by ESG.  

PTSD has been linked to the veteran's active duty experiences 
by competent medical evidence.  As the evidence of record 
includes diagnoses of PTSD and evidence linking the diagnosis 
to the veteran's experiences while on active duty, the Board 
finds that the claim is well grounded.  38 U.S.C.A. § 5107.  


Entitlement to service connection for 
PTSD.

Initially the Board notes that the veteran reported in his 
notice of disagreement, which was received in October 1997, 
that he witnessed the crash of a jet, which was taking off 
from the USS Enterprise not the USS Constellation.  He has 
requested additional stressor verification from ESG for this 
event.  The Board finds such additional development is not 
required in order to adjudicate the merits of his claim.  
This is due to the fact, as reported below, that the 
veteran's claim is being denied based on the preponderance of 
the evidence and not as a result of a failure to supply a 
verified stressor.  Even if the Board concedes the fact the 
veteran witnessed a jet crash, such verified stressor would 
not change the outcome of this decision.  

The Board finds, therefore, the veteran has not identified 
any additional, relevant evidence that has not been requested 
or obtained.  All relevant evidence necessary for an 
equitable disposition of the appeal has been obtained to the 
extent possible, and no further assistance is required to 
comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  

The Board finds the reopened claim of entitlement to service 
connection for PTSD must be denied as the preponderance of 
the evidence is against the claim.  

The evidence shows that PTSD was included in diagnoses and 
impressions in VA outpatient treatment records.  However, 
these diagnoses and impressions were not based on a review of 
the entire claims file.  They were either based on both 
verified and unverified stressors or on post-service symptoms 
that are inconsistent with symptomatology reported by the 
veteran while seeking treatment on other occasions.  
Consequently, these diagnoses, which were made by a single 
psychologist and a single psychiatrist, are entitled to only 
limited probative weight.  





Two PTSD examinations were conducted in December 1997.  One 
examination resulted in an Axis I diagnosis of alcohol 
dependency by history and the second examination resulted in 
a diagnosis of mild PTSD.  The Board notes, however, the 
examiner who diagnosed mild PTSD did not have the results of 
psychological testing which the other examiner had access to.  
This psychological testing was interpreted as not supporting 
a diagnosis of PTSD.  The Board places greater probative 
weight on the examiner who had access to the results of 
psychological testing which the Board finds provided a 
broader picture of the veteran's psychiatric make up.  
Additionally, the Board notes that the examiner who diagnosed 
PTSD in December 1997 based his examination on the veteran's 
self-reported history of a cycling phenomenon occurring every 
March, which the examiner himself found, should be verified.  
The veteran did not report the presence of a yearly cycling 
phenomenon at the time of the PTSD examination conducted four 
days earlier, which failed to diagnosis PTSD.  In addition, 
the other medical professionals who treated the veteran prior 
to the December 1997 examination did not note the presence of 
a yearly cycling phenomenon occurring in March.  

The Board notes G. H. has written letters wherein he has 
indicated the veteran had PTSD as a result of active duty.  
The letters referenced psychological testing which supported 
a diagnosis of chronic severe PTSD.  The Board notes, 
however, G. H. did not include any clinical records upon 
which he based his opinion.  Additionally, the Board notes 
the author's qualifications for diagnosing PTSD are unknown.  
He is a Veterans Outreach Counselor, but there is no 
indication that he is qualified to render a diagnosis of 
PTSD.  In addition, there is no evidence demonstrating that 
the counselor had access to the veteran's complete claims 
file when making his diagnosis.  The Board finds that the 
diagnosis and opinion rendered by this counselor are entitled 
to only limited probative weight.  






In contrast to the above is the report of the May 1998 VA 
PTSD examination which was conducted by a board of three 
psychiatrists.  The doctors opined that the veteran did not 
have PTSD.  This diagnosis was based on an interview with 
the veteran and review of the complete claims file, including 
the results of psychological testing conducted in 1997.  The 
Board places greater probative weight on the findings 
from the May 1998 VA PTSD examination as it was conducted by 
a board of three psychiatrists as opposed to the single 
psychologist and single psychiatrist who diagnosed PTSD in 
the outpatient treatment records.  The Board also places 
greater probative weight on the May 1998 VA PTSD examination 
findings versus the December 1997 VA examination or the 
opinions of G.H. because the May 1998 VA examination was 
based on a review of all the evidence in the claims file.  As 
reported above, there is no evidence showing G. H. or the 
medical professional who diagnosed PTSD had access to the 
complete claims file.  

The Court has held that a fully informed decision, based on 
objective documentation and review of all relevant records is 
more probative than an examination based on related history 
or memory.  See Rollings v. Brown, 8 Vet. App. 8 (1995); 
Owens v. Brown, 7 Vet. App. 429 (1995).  The Board also notes 
that the Court has consistently declined to adopt a rule that 
accords greater weight to the opinions of treating 
physicians.  Chisem v. Brown, 8 Vet. App. 374 (1995).  

For these reasons the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to PTSD.  The Board has considered the 
applicability of the regulation requiring that any reasonable 
doubt regarding service connection be resolved in the 
veteran's favor, and finds that reasonable doubt does not 
apply because there is not an equal balance of positive and 
negative evidence.  38 C.F.R. § 3.102 (1999).  











ORDER

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
PTSD, the appeal is granted in this regard.  

The claim of entitlement to service connection for PTSD is 
well grounded.  

Entitlement to service connection for PTSD is denied.  



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

 

